J-S46036-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
           v.                       :
                                    :
                                    :
TIMOTHY JAMES HANNIGAN              :
                                    :
                Appellant           :   No. 82 MDA 2017

        Appeal from the Judgment of Sentence November 9, 2016
           In the Court of Common Pleas of Wyoming County
          Criminal Division at No(s): CP-66-CR-0000009-2016

COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
           v.                       :
                                    :
                                    :
TIMOTHY JAMES HANNIGAN              :
                                    :
                Appellant           :   No. 83 MDA 2017

        Appeal from the Judgment of Sentence November 9, 2016
           In the Court of Common Pleas of Wyoming County
          Criminal Division at No(s): CP-66-CR-0000007-2016

COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
           v.                       :
                                    :
                                    :
TIMOTHY JAMES HANNIGAN              :
                                    :
                Appellant           :   No. 84 MDA 2017

        Appeal from the Judgment of Sentence November 9, 2016
           In the Court of Common Pleas of Wyoming County
          Criminal Division at No(s): CP-66-CR-0000001-2016
J-S46036-17


COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
           v.                       :
                                    :
                                    :
TIMOTHY JAMES HANNIGAN              :
                                    :
                Appellant           :   No. 85 MDA 2017

        Appeal from the Judgment of Sentence November 9, 2016
           In the Court of Common Pleas of Wyoming County
          Criminal Division at No(s): CP-66-CR-0000522-2015

COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
           v.                       :
                                    :
                                    :
TIMOTHY J. HANNIGAN                 :
                                    :
                Appellant           :   No. 86 MDA 2017

        Appeal from the Judgment of Sentence November 9, 2016
           In the Court of Common Pleas of Wyoming County
          Criminal Division at No(s): CP-66-CR-0000477-2015

COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
           v.                       :
                                    :
                                    :
TIMOTHY JAMES HANNIGAN              :
                                    :
                Appellant           :   No. 87 MDA 2017

        Appeal from the Judgment of Sentence November 9, 2016
           In the Court of Common Pleas of Wyoming County
          Criminal Division at No(s): CP-66-CR-0000476-2015




                                -2-
J-S46036-17


BEFORE:        BOWES, OLSON, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                               FILED AUGUST 14, 2017

        Appellant Timothy James Hannigan appeals the judgment of sentence

entered by the Court of Common Pleas of Wyoming County after Appellant

pled guilty to numerous counts of burglary and criminal conspiracy to

commit burglary.       Appellant claims the lower court should have imposed

concurrent     sentences     instead    of     consecutive       sentences   as   Appellant

committed the offenses in a crime spree. We affirm.

        On August 10, 2015, Appellant, along with Justin Kowalewski and

James Skaluba, committed two burglaries in Eaton Township, breaking into

Bill’s Used Tires and the New Shoe Store with intent to commit theft. On

August 11, 2015, Appellant, individually or along with Justin Kowalewski and

James     Skaluba,    committed      two       burglaries   in    Tunkhannock     Borough,

breaking into Liberty Tax Services and Deer Park Lumber with intent to

commit theft.      On the same day, Appellant, along with Justin Kowalewski

and James Skaluba, attempted to burglarize Tioga Street Laundry in

Tunkhannock Borough, but were unable to gain entry. On August 15, 2015,

Appellant, individually or with an accomplice, committed one burglary in

Tunkhannock Borough, breaking into Harding’s Dairy Bar with intent to

commit theft.      No one was present in any of the businesses when the

burglaries were committed.

____________________________________________


*
    Former Justice specially assigned to the Superior Court.



                                             -3-
J-S46036-17



     Appellant was charged with each burglary or attempted burglary along

with multiple counts of conspiracy to commit burglary, criminal trespass,

theft by unlawful taking, and criminal mischief. While the parties sought to

allow Appellant to plead guilty to three counts of burglary, the lower court

entered an order on May 2, 2016, rejecting this plea agreement.

     On September 2, 2016, Appellant entered a new plea agreement to

four counts of burglary (18 Pa.C.S.A. § 3502(a)(4)) and two counts of

conspiracy to commit burglary (18 Pa.C.S.A. § 903). Appellant also agreed

to pay restitution to the victims. The lower court accepted this guilty plea.

On November 9, 2016, the lower court sentenced Appellant as follows:

     CR-476-2015 [Burglary - Liberty Tax Service]: 16-36 months in
     state prison with 454 days’ credit;
     CR-477-2015 [Criminal Conspiracy to Commit Burglary - Tioga
     Street Laundry]: 12-24 months in state prison to run
     consecutive to CR-476-2015;
     CR-522-2015 [Burglary - Deer Park Lumber]: 12-24 months in
     state prison to run consecutive to CR-477-2015;
     CR-1-2016: [Burglary - Harding’s Dairy Bar]: 16-36 months in
     state prison to run consecutive to CR-522-2015;
     CR-9-2016 [Criminal Conspiracy to Commit Burglary - New Shoe
     Store]: 16-36 months in state prison to run consecutive to CR-1-
     2016; and
     CR-7-2016 [Burglary- Bill’s Used Tires]: 12-24 months in state
     prison to run consecutive to CR-9-2016.

Trial Court Opinion, 3/6/17, at 4. The remaining charges were nol prossed.

As a result, Appellant received an aggregate sentence of seven to fifteen

years’ imprisonment. Appellant filed a timely motion for reconsideration, in

which the trial court amended the imposed restitution amounts but denied

the remainder of the motion. Appellant filed this timely appeal.


                                    -4-
J-S46036-17



      Appellant raises one issue for review on appeal, claiming the trial court

failed to “acknowledge that several of the crimes constituted a crime spree

when it fashioned the sentence such that the sentencing should have

incorporated concurrent sentences.”         Appellant’s Brief, at 15.      Appellant

claims his argument implicates the discretionary aspects of his sentence.

      It is well-established that “[a] challenge to the discretionary aspects of

sentencing    does   not   entitle   an    appellant   to   review   as   of   right.”

Commonwealth v. Bynum-Hamilton, 135 A.3d 179, 184 (Pa.Super.

2016).    In order to invoke this Court’s jurisdiction to address such a

challenge, the appellant must satisfy the following four-part test: the

appellant must (1) file a timely notice of appeal pursuant to Pa.R.A.P. 902,

903; (2) preserve the issues at sentencing or in a timely post-sentence

motion pursuant to Pa.R.Crim.P. 720; (3) ensure that the appellant’s brief

does not have a fatal defect as set forth in Pa.R.A.P. 2119(f); and (4) set

forth a substantial question that the sentence appealed from is not

appropriate under the Sentencing Code under 42 Pa.C.S. § 9781(b).                 Id.

Appellant filed a timely notice of appeal, preserved his sentencing claim

before the trial court, and submitted a Rule 2119(f) statement in his

appellate brief.

      We may now determine whether Appellant has raised a substantial

question for our review.

      The determination of what constitutes a substantial question
      must be evaluated on a case-by-case basis. A substantial
      question exists only when the appellant advances a colorable

                                          -5-
J-S46036-17


      argument that the sentencing judge's actions were either: (1)
      inconsistent with a specific provision of the Sentencing Code; or
      (2) contrary to the fundamental norms which underlie the
      sentencing process.

Commonwealth v. Caldwell, 117 A.3d 763, 768 (Pa.Super. 2015).

(internal citations omitted).

      With respect to a lower court’s decision to impose consecutive

sentences, our Court has provided the following:

            Although Pennsylvania's system stands for individualized
      sentencing, the court is not required to impose the “minimum
      possible” confinement. Under 42 Pa.C.S.A. § 9721, the court
      has discretion to impose sentences consecutively or concurrently
      and, ordinarily, a challenge to this exercise of discretion does not
      raise a substantial question. The imposition of consecutive,
      rather than concurrent, sentences may raise a substantial
      question in only the most extreme circumstances, such as where
      the aggregate sentence is unduly harsh, considering the nature
      of the crimes and the length of imprisonment.

Commonwealth v. Moury, 992 A.2d 162, 171–72 (Pa.Super. 2010)

(citations omitted).

      Specifically, Appellant argues that the trial court should have imposed

concurrent sentences for burglaries he committed on a “spree,” which he

defines as crimes committed on “the same date, at approximately the same

time, in close proximity to one another and without law-abiding behavior in

between.” Appellant’s Brief, at 23. As a result, Appellant contends that the

trial court should have imposed concurrent sentences with respect to the two

burglaries he committed on August 11, 2015 at Bill’s Used Tires and the New

Shoe Store.    Appellant also contends the trial court should have imposed

concurrent sentences with respect to the August 12, 2015 burglaries and


                                     -6-
J-S46036-17



attempted burglary of Deer Park Lumber, Liberty Tax Service, and Tioga

Street Laundry.

      Despite Appellant’s suggestion that he should be rewarded for

committing multiple burglaries in a short period of time, Appellant is not

entitled to a “volume discount” for his crimes by having all sentences run

concurrently. See Commonwealth v. Hoag, 665 A.2d 1212 (Pa.Super.

1995).   Other than this bald assertion, Appellant makes no attempt to

articulate any other reasons why the consecutive sentences in this case are

unreasonable. Commonwealth v. Dodge, 77 A.3d 1263, 1270 (Pa.Super.

2013) (providing that a “bald claim of excessiveness due to the consecutive

nature of a sentence will not raise a substantial question”).      As such,

Appellant has not raised a substantial question for our review. Accordingly,

we conclude that Appellant’s challenge to the discretionary aspects of his

sentence is meritless.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/14/2017




                                   -7-